DETAILED ACTION
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 1, 3, 5, 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over In et al (US 2015/0348464) in view of Kim et al (US 2018/0293939).
	As to claim 1, In teaches a display device, comprising: 
a first power line (ELVDD, fig. 11); 
a second power line (ELVSS, fig. 11); 
a reference power line (VREF, FIG. 11); 
an initialization power line (VINT, FIG. 11);
 a data line configured to transfer a data signal (DT, FIG. 11);
 a first scan line configured to transfer a scan signal (SCN, FIG. 11); 
a first gate line (CMPb, FIG. 11) and a second gate line (CMPa, FIG. 11), configured to sequentially transfer a gate signal (FIG. 2); 
an emission control line configured to transfer an emission control signal (EM, FIG. 11, FIG. 2); 
a pixel (PIXEL, FIG. 11), wherein the pixel comprises:
 a first transistor (TD, FIG. 11) disposed between the first power line (ELVDD, fig. 11) and a third node (N3, fig. 11), a gate electrode of the first transistor being connected to a first node (N2, fig. 11); 
a first capacitor (C1, FIG. 11) formed between the first power line and a second node (N1, FIG. 11); 
a second capacitor (C2, FIG. 11) formed between the first node (N2, FIG. 11) and the second node (N1, FIG. 11); 
a second transistor (TS, FIG. 11) comprising a first electrode connected to the data line (DT, FIG. 11), a second electrode connected to the second node (N1, fig. 11), and a gate electrode connected to the first scan line (SCN, FIG. 11); 
a third transistor (T2, fig. 11) comprising a first electrode connected to the first node (N2, fig. 11), a second electrode connected to the third node (N3, fig. 11), and a gate electrode connected to the first gate line (CMPb, FIG. 11);
 a fourth transistor (T1, fig. 11) comprising a first electrode connected to the first node (N2, fig. 11), an second electrode connected to the initialization power line (VINT, FIG. 11), and a gate electrode connected to the second gate line (CMPa, FIG. 11); 
a fifth transistor (T4, fig. 11) comprising a first electrode connected to the second node (N1, fig. 11), a second electrode connected to the reference power line (VREF, FIG. 11), and a gate electrode connected to the first gate line (CMPb, FIG. 11); 
a sixth transistor (TE, fig. 11) comprising a first electrode connected to the third node (N3, fig. 11), a second electrode, and a gate electrode connected to the emission control line (EM, fig. 11); and 
a light emitting element (LD, fig. 11) connected between the second electrode of the sixth transistor (TE, fig. 11) and the second power line (ELVSS, fig. 11); and
 a scan driver configured to provide the gate signal having a gate-on voltage level to the first and second gate lines and provide the scan signal having the gate-on voltage level to the first scan line ([0085] the scan driver 140 provides row control signals to the display unit 110 through the row control lines. The row control signals include …scan signals SCN1-SCNm provided through scan lines, and compensation control signals CMP0-CMPm provided through compensation control lines),
In does not each wherein, in one frame, the scan driver alternately provides the gate signal to the first gate line and the second gate line at least twice.
However, Kim teaches wherein, in one frame, the scan driver alternately provides the gate signal to the first gate line (S2i corresponding to the third transistor M3, fig. 4) and the second gate line at least twice (S2i-1 corresponding to the fourth transistor M4, fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in In, wherein, in one frame, the scan driver alternately provides the gate signal to the first gate line and the second gate line at least twice, as suggested by Kim, in order to improve display quality ([0006].


As to claim 3, In in view of Kim teaches the display device, wherein the scan driver provides the gate signal having the gate-on voltage level to the second gate line in a first period and a third period (Kim: gate signal S2i-1, fig. 4), 10provides the gate signal having the gate-on voltage level to the first gate line in a second period and a fourth period (Kim: gate signal S2i, fig. 4), and provides the scan signal having the gate-on voltage level to the first scan line in a scan period (Kim: gate signal S1i, fig. 4), wherein the first period, the second period, the third period, and the fourth period are sequentially located in one frame (Kim: as seen in fig. 4).  

As to claim 5, In in view of Kim teaches the display device , wherein the one frame comprises a non-emission 20period in which the pixel emits no light (Kim: a period when Ei is high, fig. 4) and an emission period in which the pixel emits light, wherein the first period, the second period, the third period, the fourth period, and the scan period are included in the non-emission period (Kim: gate signal S2i-1 and gate signal S2i are low only when Ei is high, fig. 4), wherein the scan driver provides the emission control signal having the gate-on voltage level to the emission control line in the emission period (Kim: in the emission period Ei is low to turn on transistor M5, fig. 4).

As to claim 11, In in view of Kim teaches the display device, wherein the scan signal provided to the second scan line has a waveform in which the scan signal provided to the first scan line is shifted by the scan period (Kim: see fig. 5 a waveform of S11 and S12 ).

As to claim 14, In in view of Kim teaches the display device, wherein the gate signal is provided to the second gate line (Kim: gate signal S2i-1, fig. 4) and the first gate line (Kim: gate signal S2i, fig. 4), and the gate signal provided to the second gate line (Kim: gate signal S2i-1, fig. 4) comprises a 25plurality of pulses having the gate-on voltage level (as seen in fig. 4).


3.	Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over In et al (US 2015/0348464) in view of Kim et al (US 2018/0293939) and further in view of Park et al (US 2017/0124954).

As to claim 2, In in view of Kim does not teach a dual gate transistor as claimed.
	However, Park teaches the display device, wherein at least one among the second transistor, the third transistor, the fourth transistor, and the fifth transistor is implemented as a dual gate transistor comprising a plurality of sub-transistors connected in series ([0071] the scan transistor 110 may have a dual gate structure including two transistors T1 and T2 connected in series between the data line DL and the first node N1, fig. 1).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in In in view of Kim, wherein at least one among the second transistor, the third transistor, the fourth transistor, and the fifth transistor is implemented as a dual gate transistor comprising a plurality of sub-transistors connected in series, as suggested by Park, in order to reduce the leakage current ([0071]).


Allowable Subject Matter
4.	Claims 4, 6-10, 12-13, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5.	Claims 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone, or in combination, fails to teach, disclose or render obvious, “A method of driving a display device, comprising: primarily applying an initialization voltage to a first node during a first period, wherein the display device comprises a first transistor comprising a first electrode connected to a first power line, a second electrode connected to a third node, and a gate electrode 35connected to the first node; primarily applying a reference voltage to a second node in a state in which the second 51electrode of the first transistor and the gate electrode of the first transistor are connected, during a second period, wherein the display device further comprises a first capacitor formed between the first power line and the second node, and a second capacitor formed between the first node and the 5second node; secondarily applying the initialization voltage to the first node during a third period; secondarily applying the reference voltage to the second node in a state in which the second electrode of the first transistor and the gate electrode of the first transistor are connected, during a fourth period; 10applying a data voltage to the second node during a scan period; and turning on an emission transistor during an emission period, wherein the display device further comprises the emission transistor comprising a first electrode connected to the third node, a second electrode, and a gate electrode connected to an emission control line, and a light emitting element connected to the second electrode of the 15emission transistor and a second power line, wherein the first to fourth periods are included in a non-emission period of one frame” in combination with the other claimed limitations set forth in claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEN W BOGALE whose telephone number is (571)270-1579. The examiner can normally be reached M-F 10:AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMEN W BOGALE/Examiner, Art Unit 2628   

/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628